DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-02-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2008/0124630 hereinafter Kim. 
Regarding Claim 1, Kim teaches a rechargeable lithium battery [10] comprising: a positive electrode [12] including a positive electrode active material; a negative electrode [13]; and an electrolyte solution (paragraphs 86-87), wherein the positive electrode active material comprises a lithium transition metal compound (paragraphs 38, 56), and a coating portion (lithium ion conducting layer) formed on a surface of the lithium transition metal compound, wherein the lithium ion conductor comprises lithium, a phosphoric acid group, and lanthanum [Li1+yM2-yXz, wherein M is La and X is PO4] (paragraphs 57-59). 
Regarding Claims 2-3, Kim teaches that the lithium ion conductor comprises lithium, a phosphoric acid group, and lanthanum [Li1+yM2-yXz, wherein M is La and X is PO4] which is expected to be an amorphous material (paragraphs 57-59). 
Regarding Claim 6, Kim teaches that the lithium ion conductor comprises a lanthanum salt (paragraphs 58-59). 
Regarding Claim 7, Kim teaches that the positive electrode active material comprises a lithium transition metal compound (paragraphs 38, 56), and a coating portion (lithium ion conducting layer) formed on a surface of the lithium transition metal compound, wherein the lithium ion conductor comprises lithium, a phosphoric acid group, and lanthanum [Li1+yM2-yXz, wherein M is La and X is PO4] (paragraphs 57-59). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0124630 hereinafter Kim in view of U.S. Pre-Grant Publication No. 2017/0170474 hereinafter Han. 
Regarding Claims 4-5, Kim does not specifically disclose that the lithium ion conductor comprises a metal (lanthanum) having a concentration gradient (i.e. the coating portion comprises a region A in which a ratio of lanthanum and cerium is relatively rich; a region B in which the ratio of lanthanum and cerium is relatively poor; and the ratio of lanthanum and cerium is equal to or higher than a ratio of phosphorus in the region A, the ratio of lanthanum and cerium is lower than the ratio of phosphorus in the region B). 
However, Han teaches a lithium secondary battery that comprises a cathode (positive electrode) including a central part and a surface part (paragraph 22), wherein the cathode active material comprises a metal having a concentration gradient in which the content of the metal increases from the central part to the surface part (paragraphs 57-58). Therefore, it would have been obvious to one of ordinary skill in the art to form a cathode active material with a metal having a concentration gradient before the effective filing date of the claimed invention because Han discloses that such configuration can form a lithium battery having excellent battery output and low-temperature characteristic (paragraph 106) [see MPEP § 2144.05]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729